     Case 2:19-cv-02602-JWB-ADM Document 117 Filed 11/19/20 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

ARNULFO RAMOS RIOS,

       Plaintiff,

       v.                                                 Case No. 19-2602-JWB-ADM

REX RAMAGE and ONEOK SERVICES
COMPANY, LLC,

       Defendants.



                                MEMORANDUM AND ORDER

       This matter comes before the court on Defendants’ Motion to Strike Plaintiff’s Late

Supplemental Rule 26 Disclosures and Exclude Witnesses. (ECF 104.) The scheduling order

required the parties to supplement their initial disclosures pursuant to Federal Rule of Civil

Procedure 26(e) forty days before the close of discovery so as to identify all witnesses that might

be used at trial. Plaintiff Arnulfo Ramos Rios served his supplemental disclosures late and,

when he did so, disclosed seventeen new fact witnesses. On the date discovery closed a few

weeks later, defendants filed the current motion to strike these late-disclosed witnesses. As

explained below, Rios’ delay in disclosing these seventeen witnesses was not substantially

justified and allowing his late disclosure of all seventeen witnesses is not harmless, but the court

can mitigate any harm to defendants by reducing the number of witnesses whom Rios may

disclose. Accordingly, the court will deny defendants’ motion in part to the extent the court will

allow Rios’ late disclosure of witnesses Chad Johanning, Cori Ann Johanning, Jason Bergkamp,

and two additional witnesses of Rios’ choice. The court will grant the remainder of the motion

and strike the other late-disclosed witnesses.
     Case 2:19-cv-02602-JWB-ADM Document 117 Filed 11/19/20 Page 2 of 12




I.     BACKGROUND

       This case arises from an auto collision that occurred on December 21, 2018, in which

Rios was seriously injured. (ECF 36.) Rios alleges that Defendant Rex Ramage negligently

failed to yield the right-of-way to Rios from a stop sign, striking the vehicle in which Rios was

traveling. Rios also alleges that ONEOK Services Company, LLC (“ONEOK”) is liable because

Ramage was acting within the course and scope of his employment with ONEOK at the time of

the accident.

       Before the initial scheduling conference in this case, the parties served their Rule 26(a)(1)

initial disclosures on January 14, 2020. On January 22, the court convened the scheduling

conference and subsequently entered a scheduling order that imposed a discovery deadline of

July 22. (ECF 22, at 2.) The scheduling order required the parties to supplement their Rule 26

disclosures forty days before the close of discovery, as follows:

                Supplementations of [Fed. R. Civ. P. 26(a)(1) disclosures] under
                Fed. R. Civ. P. 26(e) must be served at such times and under such
                circumstances as required by that rule.          In addition, such
                supplemental disclosures must be served 40 days before the
                deadline for completion of all discovery. The supplemental
                disclosures served 40 days before the deadline for completion of
                all discovery must identify all witnesses and exhibits that
                probably or even might be used at trial. The opposing party and
                counsel should be placed in a realistic position to make judgments
                about whether to take a particular deposition or pursue follow-up
                “written” discovery before the time allowed for discovery expires.
                Should anything be included in the final disclosures under Fed. R.
                Civ. P. 26(a)(3) that has not previously appeared in the initial Rule
                26(a)(1) disclosures or a timely Rule 26(e) thereto, the witness or
                exhibit probably will be excluded from offering any testimony
                under Fed. R. Civ. P. 37(c)(1).

(ECF 22, at 3-4 (emphasis added).) On May 1, the court extended the discovery deadline to

October 20. (ECF 43, at 1.) This effectively extended the deadline for the parties’ Rule 26(e)

supplementations forty days before the close of discovery to September 10.

                                                 2
       Case 2:19-cv-02602-JWB-ADM Document 117 Filed 11/19/20 Page 3 of 12




        The parties mediated this case on July 31. The case did not settle. In the days that

followed, Rios replaced his original counsel with his current counsel, who entered his

appearance on August 12. (ECF 60-1, 61.) At the parties’ request, the court convened a status

conference on September 9 to discuss various scheduling issues in the case. (ECF 62.)

        On September 22, defendants filed an unopposed motion to modify the scheduling order

in order to address difficulties scheduling an independent medical examination (“IME”) of

plaintiff, to extend the deadline for defendants’ expert disclosures in view of the delayed IME,

and to extend the deadline to complete discovery so that the parties could complete depositions

in late September and throughout October. (ECF 71.) The court granted the request and

extended the discovery deadline to November 4. (ECF 72.) This effectively extended the

deadline for the parties to serve their supplemental Rule 26(e) disclosures from September 10 to

September 25.1

        Defendants had supplemented their Rule 26(e) disclosures on September 10 (ECF 64),

but Rios did not. Rios also did not serve supplemental Rule 26(e) disclosures by the extended

deadline of September 25. Instead, he served those supplemental two weeks later, on October 9,

and disclosed seventeen new fact witnesses—all to testify about the subject of Rios’s injuries.

(ECF 104-7.) Those witnesses are as follows:

        (1)    Jason Bergkamp – plaintiff’s former boss
        (2)    Domenica Ramos – plaintiff’s sister
        (3)    Mayra Ruiz – plaintiff’s sister
        (4)    Juanita Casa (formerly Ransel) – plaintiff’s former stepmom
        (5)    Aubrey Herbst – principal
        (6)    Kevin Ayers – football coach
        (7)    Mrs. Ayers
        (8)    Kevin Rains – football coach and teacher


   1
     Defendants contend Rios’s supplemental disclosures were due on September 10, but the
second amended scheduling order effectively extended this deadline.


                                               3
          Case 2:19-cv-02602-JWB-ADM Document 117 Filed 11/19/20 Page 4 of 12




           (9)    Adam Turley – friend
           (10)   Kenna Jo Schlatter – friend
           (11)   Steele Barta – friend
           (12)   Ryan Barta – friend
           (13)   Jeanna Friesen – family friend
           (14)   Krysti Bergkamp – friend
           (15)   Cori Ann Johanning – friend
           (16)   Jayliee Bergkamp – friend
           (17)   Keaton Richardson – friend

           Because these disclosures were late,2 defendants now ask the court to strike sixteen of

these individuals from Rios’ supplemental disclosures—all of them except for Jason

Bergkamp—and exclude those sixteen witnesses from providing testimony at all. Defendants

also ask the court to limit Jason Bergkamp’s testimony to the subject of Rios’ employment

because Rios previously testified about Bergkamp in that context, and so defendants were on

notice of that fact.

II.        LEGAL STANDARD

           The Federal Rules of Civil Procedure require a party to disclose “the name ... of each

individual likely to have discoverable information—along with the subjects of that

information—that the disclosing party may use to support its claims or defenses, unless the use

would be solely for impeachment.” FED. R. CIV. P. 26(a)(1)(A)(i). A party must supplement its

Rule 26(a) disclosures and other discovery responses “in a timely manner if the party learns that

in some material respect the disclosure or response is incomplete or incorrect, and if the

additional or corrective information has not otherwise been made known to the other parties


      Defendants also point out that Plaintiff never supplemented his answer to Defendants’
      2

Interrogatory No. 4, which Defendants contend “sought names of witnesses with knowledge of
the accident and Plaintiff’s injuries.” (ECF 104, at 2.) This statement is incorrect. Interrogatory
No. 4. asks Rios to describe the personal injuries he sustained. (ECF 104-4, at 2.) Defendants’
Interrogatories Nos. 2 and 3 ask Rios to identify individuals who were present at the scene or
witnessed the accident, but the relevant subject matter here is different. Plaintiff’s supplemental
disclosures added witnesses who claim to have knowledge of his injuries, not who were present
at the scene or witnessed the accident.
                                                   4
       Case 2:19-cv-02602-JWB-ADM Document 117 Filed 11/19/20 Page 5 of 12




during the discovery process or in writing; or as ordered by the court.” FED. R. CIV. P. 26(e)(1).

Furthermore, the scheduling order requires all parties to serve Rule 26(e)(1) supplementations

forty days before the discovery deadline so as to “identify all witnesses and exhibits that

probably or even might be used at trial.” (ECF 22, at 3-4.) The purpose of this supplementation

is to enable the opposing party to determine what, if any, additional discovery it needs to

complete before the close of discovery. (See id.)

        As a sanction for failing to provide information or to identify a witness as required by

Rule 26(a) or (e), the party is “not allowed to use that information or witness to supply evidence

on a motion, at a hearing, or at a trial, unless the failure was substantially justified or is

harmless.” FED. R. CIV. P. 37(c)(1). The court has discretion to determine when a Rule 26(a) or

(e) violation is substantially justified or harmless. HCG Platinum, LLC v. Preferred Prod.

Placement Corp., 873 F.3d 1191, 1200 (10th Cir. 2017). The party facing sanctions under Rule

37(c)(1) bears the burden to show substantial justification or harmlessness. See Eldridge v.

Gordon Bros. Grp., L.L.C., 863 F.3d 66, 85 (1st Cir. 2017); Estate of McDermed v. Ford Motor

Co., No. 14-CV-2430-CM-TJJ, 2016 WL 1298096, at *4 (D. Kan. Apr. 1, 2016) (same).

III.    RIOS’ LATE SERVICE OF THE SUPPLEMENTAL DISCLOSURES IS NOT
        SUBSTANTIALLY JUSTIFIED

        Rios argues his late service of the supplemental disclosures is substantially justified.

Substantial justification is characterized as justification to a degree that could satisfy a

reasonable person. Sun River Energy, Inc. v. Nelson, 800 F.3d 1219, 1227 (10th Cir. 2015). In

order to show substantial justification, Rios would need to explain the circumstances under

which he discovered that he needed to disclose the seventeen additional witnesses between

September 25 (the date the supplemental disclosures were due) and October 9 (the date he finally

served them). Rios has not made any such showing here. He has not offered any explanation

                                                5
     Case 2:19-cv-02602-JWB-ADM Document 117 Filed 11/19/20 Page 6 of 12




that touches on this specific timeline or any particular late-identified witnesses. Indeed, he does

not contend that he did not know that he would rely on any of these newly disclosed individuals

on September 25, which was the day the supplemental disclosures were due.

       Instead, Rios relies only on generalized arguments concerning obstacles that purportedly

hampered his counsel’s ability to learn of these seventeen witnesses sooner. For example, Rios

argues his ability to assist in this matter is limited because of his traumatic brain injury. But

Rios’ counsel—both current and former—were aware of the nature of his injuries and thus the

need to work with or around those injuries to determine the individuals Rios wanted to disclose

as witnesses having knowledge of his injuries. And Rios does not tie his cognitive impairment to

a delay in identifying any particular witness. To the contrary, he points out that many of these

witnesses were mentioned earlier in discovery. For example, Rios was deposed on July 23 and

he mentioned some of the late-disclosed witnesses—testifying he worked for Jason Bergkamp at

Bergkamp Farms and that Bergkamp’s daughter, Jayliee, had helped him get a job; he believed

he lived with Jeanna Friesen’s family while his father was in Mexico; and he mentioned his

stepmom Juanita Casa (formerly Ranseel). On July 30, Ryan Barta’s name came up at another

deposition. Defendants’ supplemental disclosures served on September 10, also listed Bergkamp

and Chad and Cori Johanning. Other individuals were mentioned in discovery documents or

were generally known to all parties, such as principal Aubrey Herbst, and coaches and teachers

Kevin Ayers and Kevin Rains.

       Rios contends that the fact that these other individuals’ names were mentioned in the

discovery record means that defendants had fair notice of them. But the mere fact that these

individuals came up in discovery as people who knew him from work, school, etc. is not the

same as Rios disclosing that he might use them as witnesses to testify about his injuries. And the



                                                6
     Case 2:19-cv-02602-JWB-ADM Document 117 Filed 11/19/20 Page 7 of 12




other late-disclosed witnesses include family members and friends—the types of common

relationships that most people would have in their lives. The onus was not on defendants to

divine which of the variety of people Rios knew might testify about his injuries; rather, it was

incumbent on Rios to identify which of those individuals he intends to do so. Based on the

discovery record, it is clear that Rios and his counsel had fair notice of many of these individuals

well in advance of the September 25 disclosure deadline. Rios does not identify any witness that

he did not remember until after the deadline had passed. Therefore, the court cannot find that

Rios’ traumatic brain injury demonstrates substantial justification for the belated supplemental

disclosure.

       Rios also argues his former counsel did not timely turn over his file to new counsel.

Again, this generalized argument does not establish any nexus between the time the file was

provided and the delay in plaintiff’s belated disclosure beyond the September 25 deadline. Rios’

new counsel was on notice of the deadlines in this case and never raised any relevant delay in

getting Rios’ file from his former counsel. To the contrary, the record reflects that his current

counsel had the file in hand in August 2020. This was before the court convened a status

conference to discuss scheduling issues on September 9 (ECF 63), before the Rule 26

supplementations were at that time due on September 10, and before defendants filed an

unopposed motion for a further extension of the discovery deadline on September 22. By then,

Rios’s counsel should have reviewed the status of Rios’ Rule 26 disclosures in view of the

upcoming case management deadlines and, at a bare minimum, notified opposing counsel and/or

the court that he needed additional time to evaluate whether plaintiff’s Rule 26 supplementations

were complete. That way, the court could have taken that into account in making any final

adjustments to the discovery schedule. This, too, is not enough to show substantial justification.



                                                 7
      Case 2:19-cv-02602-JWB-ADM Document 117 Filed 11/19/20 Page 8 of 12




       In addition, Rios states in conclusory fashion that his current counsel quarantined for two

weeks in September following his daughter being home with COVID. But his counsel does not

elaborate on this sufficiently to explain why this dynamic inhibited a timely supplementation.

The availability of technology has made teleworking a common adaptation in the COVID era.

       For these reasons, Rios has not shown substantial justification for the late supplemental

disclosures.

IV.    ALLOWING THE ENTIRETY OF THE SUPPLEMENTAL DISCLOSURES IS
       NOT HARMLESS

       In determining whether a belated disclosure is harmless, the court considers: “(1) the

prejudice or surprise to the party against whom the testimony is offered; (2) the ability of the

party to cure the prejudice; (3) the extent to which introducing such testimony would disrupt the

trial; and (4) the moving party’s bad faith or willfulness.” HCG Platinum, 873 F.3d at 1200.

Defendants concede there is no evidence of bad faith or willfulness. (ECF 104, at 13.) So the

court focuses on the three remaining factors.

       A. Prejudice to Defendants

       The sheer number of additional individuals listed in the belated supplemental disclosures

prejudices defendants because they had little time to engage in any follow-up discovery and

ascertain which of these individuals to depose. However, defendants compounded this prejudice

by not seeking a discovery conference with the court to timely resolve this issue. During the

scheduling conference, the court told the parties that they should request a discovery conference

any time they ran into discovery disputes or had other issues arise so that the court could try to

help them resolve their disputes quickly.       Instead, defendants essentially ran the clock on

discovery by waiting to file this motion until the day discovery closed and then relied on the

close of discovery to complain of prejudice. By declining to take advantage of the undersigned’s

                                                 8
     Case 2:19-cv-02602-JWB-ADM Document 117 Filed 11/19/20 Page 9 of 12




practice of convening discovery conferences to help the parties resolve disputes efficiently,

defendants rolled the dice that the court would strike the witnesses. But the very purpose of the

discovery conference is to ameliorate the prejudice now present by addressing disputes at an

earlier stage rather than allowing them to languish only to proceed through costly and time-

consuming motion practice that could have been avoided. The court therefore finds that some

degree of prejudice to the defendants was self-inflicted.

       On the other hand, Rios largely focuses on the fact that defendants had some level of

notice about these individuals, noting that many of them were referenced in his deposition,

implicated when defendants subpoenaed Rios’ education records, or even disclosed by

defendants themselves. Rios essentially contends that because defendants knew of many of these

people, the prejudice is lessened. But, again, the fact that defendants knew these individuals

existed is not the same as knowing that Rios may rely on them to support his claims and/or the

subjects on which they are expected to testify. The purpose of the supplemental disclosures

served near the close of discovery is to provide notice to the opposing parties so that they may

make strategic decisions about how to proceed with the time remaining in discovery. This is not

accomplished by names mentioned in depositions or discovery documents or even in defendants’

own supplemental disclosures.

       Defendants’ arguments on this point are only slightly more availing. Defendants argue

that they will not be able to conduct any discovery on these witnesses. The court agrees that this

constitutes some level of prejudice to defendants, particularly given the sheer number of new

individuals listed and the procedural juncture of this case.




                                                  9
    Case 2:19-cv-02602-JWB-ADM Document 117 Filed 11/19/20 Page 10 of 12




       B. Ability to Cure Prejudice

       Defendants would be prejudiced if the court were to allow the belated supplemental

disclosures in their entirety. Seventeen is an unwieldy number of new witnesses to sort through

at this late stage in the case. This is particularly so given the already unusually lengthy ten-

month discovery period the court allowed. Rios had ample time to disclose these additional

witnesses and has offered no convincing explanation why he did not. However, the court can

ameliorate the prejudice to defendants by allowing Rios a more narrowed set of witnesses so that

defendants can develop a more realistic plan to efficiently conduct follow-up discovery.

       Defendants contend that they would continue to suffer prejudice even if the court allows

further discovery because they will not be able to consider this discovery in formulating their

strategy at the pretrial conference or on summary judgment. But the procedural posture of this

case has changed since defendants filed their current motion. Rios has now moved to dismiss

this case and, because of this, the court continued the pretrial conference and temporarily vacated

the summary-judgment deadline pending a ruling on that motion—further lessening harm to the

defendants because the court can allow time to engage in discovery without the new discovery

impacting on the pretrial order or summary-judgment motions. Rios’ motion to dismiss will not

be fully briefed until December 14, and so allowing the parties to engage in additional discovery

limited to some subset of the newly disclosed individuals would not hamper defendants’ ability

to consider this discovery in formulating their plan for the pretrial order or trial. So, while

defendants would suffer prejudice if the court allowed the entirety of the belated supplemental

disclosure, the prejudice is mitigated by reducing the number of late-disclosed witnesses.

       The court will therefore allow plaintiff’s late disclosure of five of the seventeen

witnesses. Three of these witnesses are those listed in defendants’ supplemental disclosures:



                                                10
    Case 2:19-cv-02602-JWB-ADM Document 117 Filed 11/19/20 Page 11 of 12




Chad Johanning, Cori Ann Johanning, and Jason Bergkamp. The court will not limit the subject

matter of Bergkamp’s testimony as requested by defendants. Plaintiff may select two additional

witnesses. Rios has not explained why he needs more witnesses—all on the same subject of his

injuries. Five should therefore be adequate.

       C. Trial Disruption

       Allowing a limited disclosure of five individuals will not disrupt trial. This case has not

been assigned a trial date. Although the lack of a trial date does not necessarily favor a finding

of harmlessness, all of the necessary discovery could be completed far in advance of a trial date.

See Smith v. Aurora Pub. Sch., 318 F.R.D. 429, 433 (D. Colo. 2016) (noting that no trial date

was assigned and considering the likely significant length of time before the case proceeded to

trial). Defendants argue that allowing the supplemental disclosures would disrupt trial because

they have not had the opportunity to depose these individuals, which means that any examination

and cross-examination may be filled with objections and issues that could have been raised via a

motion in limine before trial. But, as discussed above, reducing the number of individuals whom

plaintiff may disclose provides defendants with a full and fair opportunity to take discovery

regarding these individuals, particularly given that the court has vacated the upcoming summary-

judgment deadline.

       Defendants also argue that Rios should not be allowed to call friend after friend to testify

about the perception of Rios’ injuries because this presentation of evidence is duplicative and a

waste of time. But this argument would be equally true had Rios timely supplemented. In other

words, the disruption defendants complain of does not result from the lateness of the disclosure.

Defendants remain free to raise these specific objections closer to the time of trial.




                                                 11
     Case 2:19-cv-02602-JWB-ADM Document 117 Filed 11/19/20 Page 12 of 12




V.     CONCLUSION

       Rios’ belated Rule 26(e) supplementation was not substantially justified and allowing the

supplementation in its entirety is not harmless. However, reducing the number of additional

individuals Rios may disclose mitigates prejudice to defendants, particularly given that the court

has now continued the pretrial conference and vacated the summary-judgment deadline pending

a ruling on plaintiff’s motion to dismiss. For these reasons, the court grants in part and denies in

part defendants’ motion. Rios may serve an amended supplemental disclosure designating: Chad

Johanning, Cori Ann Johanning, and Jason Bergkamp and two additional individuals from

among the seventeen witnesses previously disclosed. Rios must serve the amended supplemental

disclosure by November 23, 2020.         The court grants defendants leave to take discovery

stemming from the belated disclosure of these five individuals. All additional discovery, as

limited in this order, must be commenced or served in time to be completed by January 8, 2020.

Defendants may depose each of these late-disclosed witnesses.

       IT IS THEREFORE ORDERED that Defendants’ Motion to Strike Plaintiff’s Late

Supplemental Rule 26 Disclosures and Exclude Witnesses (ECF 104) is granted in part and

denied in part as set forth above.

       IT IS SO ORDERED.

       Dated November 19, 2020, at Topeka, Kansas.

                                                             s/ Angel D. Mitchell
                                                             Angel D. Mitchell
                                                             U.S. Magistrate Judge




                                                12
